DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ROBERT PAUL BROWN, JR.,
                            Appellant,

                                    v.

                      MICHAEL SCOTT BROWN,
                            Appellee.

                              No. 4D16-2005

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Martin    H.    Colin,    Judge;   L.T.    Case    No.
2009CP004124XXXXSB.

  Robert P. Brown, Jr., Lantana, pro se.

  Nancy Guffey and Peter M. Feaman of Peter M. Feaman, P.A., Boynton
Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.